DETAILED ACTION
This Office Action is a Response to Applicant’s Arguments and Amendment submitted 01/04/2021
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 23-25 are objected to because of the following informalities:  the claims recite the word “pleaded”, when it appears they should recite the word “pleated” (i.e., “d” vs “t”).  Appropriate correction is required.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 23-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 23, the claim recites that each of the pleated sections comprises a scaffold that is attached to a graft (emphasis added by Examiner).  Claim 1, from which claim 23 depends, recites “a stent graft including a body portion with a plurality of pleated sections”.  Therefore, it is unclear whether the “graft” in claim 23 refers to the same graft introduced in claim 1 or to a different and separate graft, therefore rendering the claim indefinite.
Claims 24-25 are indefinite by virtue of their dependency on indefinite base claim 23.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10, 11-15, 16, 19, and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0132996 A1 to Drasler et al. (hereinafter “Drasler”) in view of US 5,665,117 to Rhodes (hereinafter “Rhodes”) (both references previously of record).
Regarding claim 1, Drasler discloses (see abstract; Figs. 2A-8 & 12B-C; [0017]-[0053] & [0121]-[0171])) a stent graft system (Figs. 2A-E, see [0022]-[0024] & [0123]-[0127]), comprising: a stent graft (Fig. 2A, see [0022]-[0024] & [0123]-[0127]) including a body portion (95) with a plurality of pleated sections (125) that are configured to be extended from a telescopically compressed state (Fig. 2A) to a longitudinally extended state (Fig. 2B) (see [0123]-[0127]); a radially expandable scaffold (attachment anchor 245, Fig. 3) attached to a top of the body portion (see Fig. 3 and [0129]), and having one or more fixation elements (barbs 250) for penetrating into an aortic wall (see Fig. 3 and [0129]).
Drasler further discloses (claim 8) wherein the stent graft further includes: a first leg portion (275); a second leg portion (275); and a transition portion (270, see [0130]) connecting the first leg portion and the second leg portion to the body portion (see Fig. 4A and [0130]-[0131]); (claim 9) wherein at least one of the first leg portion and the second leg portion is configured to be extendable claim 23) wherein each pleated section of the plurality of pleated sections comprises a scaffold that is attached to a graft (see Figs. 4A/8; in the embodiment where the stent graft is bifurcated as shown in Fig. 4A, each pleated section would comprise a scaffold attached to the graft, as shown in Fig. 8); (claim 24) wherein the scaffold of each pleated section comprises a sinusoidal stent frame in a ring shape (as shown in Fig. 8); and (claim 25) wherein each pleated section of the plurality of pleated sections allows the graft to fold at a location of the pleaded section (see Figs. 4A/8).
With respect to claim 1, Drasler fails to specifically disclose an inflatable fill structure attached at a top of the body portion and sized to expand in a longitudinal direction as the body portion is extended in the longitudinal direction.  Drasler further fails to specifically disclose (claim 2) wherein the inflatable fill structure is not attached at a central part of the body portion; (claim 3) wherein the inflatable fill structure is further attached at a lower part of the body portion; (claim 4) wherein an amount that the inflatable fill structure expands in the longitudinal direction corresponds to an amount that the body portion is extended in the longitudinal direction; (claim 5) wherein the inflatable structure comprises: an inner wall adjacent to an outer surface of the body portion; and an outer wall; (claim 6) wherein the inner wall is configured to contact the outer surface of the body portion when the inflatable fill structure is inflated to provide columnar support to the body portion; and (claim 7) wherein the outer wall is configured to conform to an inner surface of a vessel in which the stent graft is inserted.
Rhodes discloses a stent graft system (see abstract; Fig. 1-5; and Col. 4, line 43 - Col. 10, line 50) comprising a body portion (sleeve member 32 and support stents 38) and an inflatable fill structure (outer balloon means 24, see Fig. 5 and Col. 8, line 28 - Col. 10, line 50) attached at a top of the body portion and a lower part of the body portion (see Col. 8, lines 38-43) and is formed of a very flexible material (see Col. 8, lines 34-38), wherein the inflatable structure comprises: an inner wall (70) adjacent to an outer surface of the body portion; and an outer wall (72) (see Fig. 5 and Col. 8, lines 28-34), 
In making the proposed combination, as Drasler's device contains the pleated sections 125 for expanding or adjusting the length of the graft (see at least [0017]), then one of ordinary skill would understand that by attaching the very flexible balloon material to the upper and lower ends of Drasler's graft, that the balloon means of Rhodes would be fully capable of being sized expanding in a longitudinal direction as the body portion of Drasler's graft extends in the longitudinal direction because the inflatable fill structure would not be attached at a central part of the body portion (the pleated section, thus allowing the pleated section to unfold to lengthen the graft), and that the amount that the inflatable fill structure expands in the longitudinal direction would correspond to an amount that the body portion is extended in the longitudinal direction since the top and bottom portions of the balloon means would be attached to the graft and thus the length between the attachment points of the balloon/graft would change the same amount when the graft is lengthened.

Regarding claim 10, the combination of Drasler and Rhodes discloses the invention substantially as claimed as discussed above for the reasons set forth above.  However, Drasler is silent as to the specific ratio of the body portion of the length in the telescopically compressed state versus the longitudinally extended state (in particular, that it is less than 1/4 the length).  Rather, the graft of Drasler is designed to have its length be adjustable during deployment so that the physician can to deploy the exact correct length of tubular member for each individual patient by allowing a one size fits all member which is adjustable to different lengths (see at least [0017]), and that the compressed length of the device is chosen to allow ease of insertion and implantation of the tubular member (see at least [0019]).  Thus, although Drasler does not disclose a specific ratio length between the compressed graft and the expanded graft, Drasler recognizes a result effective variable - that the compressed length should be chosen to be sufficient to allow ease of insertion and implantation, and that the extended length should be suitable for the anatomy of an individual patient.  Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination's system with the length ratio claimed since it would have been a matter of routine optimization to one of ordinary skill in the art to determine a compressed length and extended length based on Drasler's result effective variables which would result in a configuration where the extended length is at least 4 times greater in length as one suitable length ratio.

Regarding claim 11
Drasler further discloses (claim 16) wherein the longitudinally extending of the body portion comprises: pulling a first leg portion connected to the body portion into an iliac artery; and pulling a second leg portion connected to the body portion into another iliac artery (see [0130]); and (claim 20) longitudinally extending a first leg portion of the stent graft system from a telescopically compressed state to a longitudinally extended state; and longitudinally extending a second leg portion of the stent graft system from a telescopically compressed state to a longitudinally extended state; wherein the first leg portion and the second leg portion are connected to the body portion of the stent graft system (see Figs. 4A-B and [0130]-[0132]).
Drasler fails to specifically disclose, with respect to claim 11, filling an inflatable fill structure surrounding at least a portion of the body portion to provide columnar support for the body portion; wherein the inflatable fill structure is sized to expand in a longitudinal direction as the body portion is extending in the longitudinal direction.  Drasler further fails to specifically disclose (claim 12) wherein the inflatable fill structure is attached to at least a top of the body portion; (claim 13) wherein the inflatable fill structure is not attached at a central part of the body portion; (claim 15) wherein an amount that the inflatable fill structure expands in the longitudinal direction corresponds to an amount that the body portion extends in the longitudinal direction; (claim 17) wherein the filling of the inflatable fill structure comprises: filling the inflatable fill structure with saline to expand the inflatable fill structure in a radial direction, evacuating the saline from the inflatable fill structure; and filling the inflatable fill structure with a hardenable fill medium; (claim 18) wherein the hardenable fill medium comprises a polymer; and (claim 19) wherein the inflatable fill structure is radially expanded to conform to an inner surface of the aorta after being longitudinally extended along with the body portion.

Rhodes discloses a stent graft system (see abstract; Fig. 1-5; and Col. 4, line 43 - Col. 10, line 50) comprising a body portion (sleeve member 32 and support stents 38) and an inflatable fill structure 
In making the proposed combination, as Drasler's device contains the pleated sections 125 for expanding or adjusting the length of the graft (see at least [0017]), then one of ordinary skill would understand that by attaching the very flexible balloon material to the upper and lower ends of Drasler's graft, that the balloon means of Rhodes would be fully capable of being sized and expanding in a longitudinal direction as the body portion of Drasler's graft extends in the longitudinal direction because the inflatable fill structure would not be attached at a central part of the body portion (the pleated section, thus allowing the pleated section to unfold to lengthen the graft), and that the amount that the inflatable fill structure expands in the longitudinal direction would correspond to an amount that the body portion is extended in the longitudinal direction since the top and bottom portions of the balloon means would be attached to the graft and thus the length between the attachment points of the balloon/graft would change the same amount when the graft is lengthened; and wherein the inflatable fill structure is radially expanded to conform to an inner surface of the aorta after being longitudinally .  

Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drasler in view of Rhodes, as applied to claim 11 above, and further in view of US 2006/0212112 A1 to Evans et al. (hereinafter “Evans”) (previously of record).
Regarding claims 17-18, the combination of Drasler and Rhodes discloses the invention substantially as claimed as discussed above for the reasons set forth above, including wherein Rhodes' expandable means is  filled with saline or a hardenable gel (see Col. 8, line 45 - Col. 9, line 3) to expand the expandable means in radial direction.  However, the combination is silent as to evacuating the saline from the inflatable fill structure and filling the fill structure with a hardenable fill medium, the hardenable fill medium comprising a polymer.  
Evans discloses (see abstract; Figs. 1-5h; and [0014]-[0058]) a method for deploying a stent graft system to repair an aneurysm (see at least [0014]-[0018]), wherein an inflatable fill structure (filling structure 12) is filled with saline (see [0030]), the saline is then evacuated ([0030]), and then the fill structure is filled with a polymer hardenable fill medium (see [0025]-[0030]) for the purpose of confirming proper placement of the filling structure by filling with saline first to ensure that the geometry of the filing structure is appropriate for the patient being treated prior to filling with the hardenable filler (see [0030]), with the polymer being a known suitable hardenable filling material.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination's method with the step of evacuating the saline, as taught by Evans, in order to confirm proper placement of the filling structure by filling with saline first to ensure that the geometry of the filing structure is appropriate for the patient being treated prior to filling with the hardenable filler, and to use a polymer as the hardenable fill material, as taught by Evans, since a In re Leshin, 125 USPQ 416.

Response to Arguments

Applicant's arguments filed 01/04/2021 with respect to the claims, as amended, have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Applicant argues that Rhodes does not disclose an inflatable fill structure which is sized to expand in a longitudinal direction.  However, the rejection makes clear that it is the combination of the references which teaches this limitation.  Rhodes’ fill structure is only attached to the stent-graft at the proximal and distal ends (and not the central portion) with Drasler’s device being longitudinally extendable, and moreover since the inflatable fill structure of Rhodes is a very flexible balloon material, the resultant combination would be that the inflatable fill structure would be sized and fully capable of expanding in the longitudinal direction as the pleated sections of Drasler are lengthened.
Applicant’s remarks with respect to new claims 23-25 are not persuasive because Drasler does indeed disclose these limitations – moreover Applicant has not specifically pointed out how Drasler is deficient with respect to these limitations other than to generally allege that Drasler does not teach or suggest these limitations.  Accordingly, Applicant’s arguments are not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN L DAVID whose telephone number is (571)270-5263.  The examiner can normally be reached on M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/SHAUN L DAVID/Primary Examiner, Art Unit 3771